258 S.W.3d 849 (2008)
STATE of Missouri, Respondent,
v.
Kenneth ROBINSON, Appellant.
No. ED 90359.
Missouri Court of Appeals, Eastern District, Division Three.
May 20, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 15, 2008.
Application for Transfer Denied August 26, 2008.
Susan K. Roach, Clayton, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Kenneth Robinson appeals the judgment entered upon a jury verdict convicting him of two counts of forcible sodomy, one count of forcible rape, and one count of kidnapping. We find that the trial court did not err in admitting and excluding witnesses' testimony. We also find that there is sufficient evidence to support Robinson's convictions.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).